Case: 1:15-cv-11180 Document #: 153 Filed: 01/13/20 Page 1 of 3 PageID #:1735   w\

                             *--
                             bLfrtL- lscVLl&o____
                                                                  i';           -
      ?*4-Bs
               "_1
                     / z,   _$h1 Z. 1LA_fuwrs,e l_




                                            u-tua
                                                                                -
                                  duaed




                     rugUN.R'BSBTSu*,
I
I
                                                                                                           a>_
                                                                                    a[*3                          n+9"
    Case: 1:15-cv-11180 Document #: 153 Filed: 01/13/20 Page 2 of 3 PageID #:1736




I
                                                                                                                           Y +)
                                                                                                                                                 *
                                                                                                                                                 *
                                                                                                                                                 *
                                                                                                                                                 rl.-
                                                                                                      t-
                                                                                                      \( \
                                                                                                       $
                                                                                                      t\l $tN
                                                                                                                                                 .!r:-
                                                                                                       ,\)                                       tr
                                                                                                                                                  TF
                                                                                                           L                                      E
                                                                                                     st $$$                                       rF
                                                                                                                                                  €
                                                                                                     645                                          't'N
                                                                                                                                                   I
                                                                                                 tI:              \   C^r
                                                                                                                    UN\      \O                   s
                                                                                                               -FS \'S
                                                                                                 ":1r4                                            I:J
                                                                                                                                                  r0
                                                                                     Ir          It-f,                                            i.1
                                                                                                 __-.J
                                                                                     'l
                                                                                                 1;.;lt
                                                                                                 --)
                                                                                                                otN\)                             rii
                                                                                                                                                   l-r
                                                                                                 c5                                                  r.J
                                                                                          r-1
                                                                                                <H                                                   i$
                                                                                                                                                     .r{
                                                                                                                                                     $,
                                                                                                                                                     cr
                                                                                                                                                     lt
                                                                                          N
                                                                                          !            6                          ---     t-t
                                                                                                                                                   rs
                                                                                                                                                   tl
                                                                                                             \\
                                                                                                                  is                               '0
I
                                                                                          $                                       =4
i
   J
, \rl.)                                                                                   \                                       :x
                                                                                                                                  --4O
                                                                                                                                   --     ^t
1l\)
i ts,j
t,+ s
                                                                                          \,
                                                                                          ,?                           i
                                                                                                                  ',,.\il.
                                                                                                                                   :\
                                                                                                                                   =Xt
                                                                                                                                    #-     lfl
                                                                                      d,s                              \9\          :\
                                                                                                                                    =-
    a. v1                                                                                                             .)            ---
iJq ;Ft
     s--                                                                                                                            --O
                                                                                                                                    --
_d B O "\5
    =trJ
    3E sts
Case: 1:15-cv-11180 Document #: 153 Filed: 01/13/20 Page 3 of 3 PageID #:1737




                                                 \>
                                tr

                                            R
                                            t{
                              s \.
                               st
